Citation Nr: 1134901	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-37 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in May 2009.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2010).

For reasons explained below, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no objective evidence establishing that the Veteran has been diagnosed with prostate cancer at any time.

2.  A prostate disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between a current prostate disability and the Veteran's active service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for prostate cancer, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service discharge and award records, and VA treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection for prostate cancer, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing argument and responding to notices.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition to the above regulations governing service connection, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed prostate cancer as a result of his exposure to herbicides during his service in the Republic of Vietnam.  After careful consideration of all procurable and assembled data, the Board finds that service connection for prostate cancer is not warranted on any basis.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of prostate cancer or a prostate disability.  As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.

Post-service VA treatment records reflect the following findings.  In April 2005, the Veteran was assessed with benign prostatic hyperplasia (BPH).  In July 2006, his prostate was examined and found to be 1.5 times normal size and symmetrical, with no nodules or induration noted, and he was assessed with irritative voiding symptoms.  In July 2007, he was assessed with BPH with urinary tract infection.  In August 2007, his problem list included prostatitis.  The medical evidence of record is entirely negative for any complaints, findings, suspicion, diagnosis, or treatment of prostate cancer.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the evidence of record reflects that the Veteran has not been diagnosed with prostate cancer at any time, service connection for prostate cancer is not warranted on any basis and must be denied.

The Board notes that BPH and prostatitis are not disabilities recognized by VA as being due to herbicide exposure, and therefore they are not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In addition, post-service VA treatment records reflect that the Veteran was not diagnosed with a prostate disability until more than 35 years after his service discharge.  Furthermore, no medical professional has suggested that any of the Veteran's current prostate disabilities are related to his active service (to include herbicide exposure therein).

The Veteran contends that he does indeed suffer from prostate cancer and that such is related to his military service.  While the Veteran has been employed as a home care worker, he has only a high school education and is not shown to possess medical expertise sufficient to render a competent opinion as to the diagnosis or etiology of prostate cancer or other prostate disorders.  In this regard, medical disorders such as prostate cancer, BPH, and prostatitis can have many causes and require objective testing to diagnose.  Thus, the Veteran's opinion on the diagnosis and etiology of his prostate problems is not competent medical evidence.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board notes that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion with regard to whether the Veteran's current prostate disorders are related to his military service.  However, as outlined above, the evidence of record reflects that the Veteran has not been diagnosed with prostate cancer at any time.  In addition, there is no competent and credible evidence that any current prostate disorders were present in service, as evidenced by the negative service treatment records.  Furthermore, the record does not contain any competent evidence suggesting a possible association between the Veteran's current prostate disorders and service.  Thus, under these circumstances, the Board has no duty to obtain a medical opinion addressing service connection for these disorders.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, there is no objective evidence establishing that the Veteran has been diagnosed with prostate cancer at any time.  In addition, the Board finds that the most competent and probative evidence indicates that a prostate disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between a current prostate disability and his active service.  Accordingly, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for PTSD.

The Veteran contends that he currently has PTSD due to military stressors from his service in Vietnam.  Specifically, his alleged in-service stressors include witnessing fellow soldiers getting injured and killed while on minesweeping operations with them, seeing dead bodies, going through night fire, being constantly in enemy territory and under fire, and coming under attack in a rice paddy when he did not know how to swim.

VA treatment records dating since June 2004 have documented the Veteran's reports of intrusive thoughts and dreams about his Vietnam-related stressor events.  He also reported in June 2004 that he had used alcohol on a daily basis since returning from Vietnam to help him cope with these thoughts.  Throughout the course of his VA treatment, the following psychiatric assessments have been rendered for the Veteran: possible PTSD in June 2004 (by an attending physician); PTSD in June 2006 (by a nurse practitioner); anxiety disorder not otherwise specified (with a note that the Veteran did not meet full criteria for PTSD) later in June 2006 (by the same attending physician); and anxiety disorder not otherwise specified (with a note that the Veteran did not meet full criteria for PTSD) and probable PTSD in December 2006 (by the same attending physician).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In light of the evidence outlined above, the Veteran should now be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has PTSD as a result of his claimed military stressors.

Any relevant ongoing medical records should also be obtained after securing any necessary releases, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for a psychiatric disorder at any time since his discharge from service.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a psychiatric disorder at any time since his discharge from service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant VA mental health treatment records, dating both prior to May 2000 and since August 2007, from the VA Medical Center in Augusta, Georgia.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the Veteran's claimed military stressors.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, the claim for service connection for PTSD should be readjudicated, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


